Citation Nr: 0200919	
Decision Date: 01/28/02    Archive Date: 02/05/02

DOCKET NO.  00-15 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an effective date, prior to January 31, 1997, 
for the award of a total disability rating for compensation 
purposes on the basis of individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	John D. Rutland, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and J.H.


ATTORNEY FOR THE BOARD

Richard E. Coppola, Counsel
INTRODUCTION

The veteran had active military service from January 1954 to 
June 1974.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 1999 rating decision from the Waco, 
Texas, Department of Veterans Affairs (VA) Regional Office 
(RO).  In view of the veteran's relocation, jurisdiction of 
his appeal has been assumed by the Houston, Texas, RO.  

In January 1997 the veteran filed an original application for 
service connection for manic depression and post-traumatic 
stress disorder (PTSD).  In October 1997 the RO granted 
service connection for bipolar disorder and awarded a 50 
percent disability rating, effective January 31, 1997, the 
date of receipt of the veteran's original claim.  The RO also 
granted service connection for residuals of a fracture of the 
left fifth metatarsal and residuals of a fracture of the left 
navicular, and awarded zero percent disability ratings for 
these conditions, effective January 31, 1997.  The RO denied 
service connection for PTSD, left knee arthritis, and a skin 
condition (tinea cruris) of the groin and buttocks.  The RO 
notified the veteran of these rating actions by letter dated 
October 28, 1997.  The veteran's former representative filed 
a Notice of Disagreement with the October 1997 rating 
decision in April 1998.  

In May 1999 the RO amended the October 1997 rating decision 
under the provisions of 38 C.F.R. § 3.105(b) (2001) and 
granted service connection for PTSD.   The RO awarded a 70 
percent disability rating for bipolar disorder and PTSD, 
effective January 31, 1997.  The RO notified the veteran of 
this rating action by an undated letter and issued a 
Statement of the Case on May 10, 1999.  The letter to the 
veteran shows that the RO enclosed VA Form 9 with the 
Statement of the Case.  

On August 13, 1999 the veteran filed an application for 
increased compensation based on unemployability, VA Form 21-
8940.  In October 1999 the RO, in part, granted entitlement 
to a TDIU, effective January 31, 1997, and notified the 
veteran of this rating action by letter dated October 14, 
1999.  

On December 6, 1999 the RO received a statement from the 
veteran's current representative.  Enclosed were copies of an 
August 26, 1999 letter from the representative, VA Form 2-22a 
dated August 26, 1999, appointing the representative, and an 
unsigned VA Form 9, dated August 26, 1999.  These were date 
stamped by the RO on December 14, 1999 and December 22, 1999.  
In the August 26, 1999 statement the representative stated 
that he had been retained to represent the veteran on the 
issues of increased ratings for service connection for PTSD, 
residuals of a fracture of the left fifth metatarsal, 
residuals of a fracture of the left navicular, and exposure 
to Agent Orange, which presumably is the issue pertaining to 
service connection for a skin condition (tinea cruris) of the 
groin and buttocks.  In the VA Form 9 the representative also 
stated that the veteran had been unemployable since 1984, and 
he requested a personal hearing before a Member of the Board 
at the RO in the VA Form 9 and in the December 1999 
statement.  

By an April 6, 2000 letter, the RO advised the veteran and 
his representative that a Notice of Disagreement to the May 
1999 rating decision had not been previously received.  The 
RO stated that it would accept the representative's letters 
and the VA Form 9 as a Notice of Disagreement with the May 
1999 rating decision.  However, in a deferred rating decision 
approximately one week later, the RO noted that the 
representative's letters and the VA Form 9 could not be a 
timely Substantive Appeal to the October 1997 rating 
decision.  38 C.F.R. §§ 20.200, 20.302 (2001).  Instead, the 
RO accepted them as claims for increased ratings and a new 
claim for service connection due to Agent Orange exposure.  
The RO accepted the letters and the VA Form 9 as a Notice of 
Disagreement to the October 1999 rating decision that granted 
a TDIU, and assigned an effective date of January 31, 1997.  
The RO issued a Statement of the Case on this issue in April 
2000, and provided a VA Form 9.  The representative submitted 
a letter dated June 6, 2000, which was accepted by the RO as 
a formal appeal to the Board in lieu a VA Form 9.  38 C.F.R. 
§ 20.202 (2001).  The RO notified the veteran and his 
representative that the RO could not accept the letters and 
the VA Form 9 received in December 1999 as a formal appeal to 
the October 1997 rating decision because this was not timely.  
38 C.F.R. § 20.302(b) (2001).  


A Substantive Appeal must be received within 60 days of the 
issuance of the Statement of the Case or within the remainder 
of the one-year period from the date of the decision being 
appealed.  38 U.S.C.A. § 7105(d)(3) (West 1991); 38 C.F.R. 
§ 20.302(b) (2001).  In a precedent opinion, however, the 
General Counsel held that VA must provide the claimant with a 
60-day period of time in which to file a substantive appeal 
following issuance of an Supplemental Statement of the Case 
in response to evidence received within the one-year period 
even if the one-year appeal period will expire before the 60-
day period ends.  VAOPGCPREC 9-97 (Feb. 11, 1997); 62 Fed. 
Reg. 15565, 15567 (Apr. 1, 1997).  

Subsequently, 38 C.F.R. § 20.302(b) was amended to provide 
that where a claimant submits additional evidence within 1 
year of the date of mailing of the notification of the 
determination being appealed, and that evidence requires, in 
accordance with 38 C.F.R. § 19.31 (2001), that the claimant 
be furnished a Supplemental Statement of the Case, then the 
time to submit a Substantive Appeal shall end not sooner than 
60 days after such Supplemental Statement of the Case is 
mailed to the appellant, even if the 60-day period extends 
beyond the expiration of the 1-year appeal period.  62 Fed. 
Reg. 50318, 50319 (Oct. 3, 2001) (to be codified at 38 C.F.R. 
§ 20.302(b)).  

In this case, the veteran's representative submitted 
additional private medical records in support of the claims.  
However, these records were submitted on December 13, 1999 
and received at the RO on December 15, 1999.  Consequently, 
they were not received within 1 year of the date of mailing 
of the notification of the October 1997 rating decision.  
Therefore, the appeal was not timely.  38 C.F.R. § 20.302(b) 
(2001) (as amended).  

In August 2000, the RO denied claims for increased ratings 
for the veteran's service-connected disabilities and service 
connection for Agent Orange exposure.  The RO notified the 
veteran by letter dated August 15, 2000.  

In June 2001, the representative filed a "claim at this time 
type II diabetes."  As this issue has been neither prepared 
nor certified for appellate review, the Board is referring it 
to the RO for initial consideration and appropriate 
adjudicative action.  Godfrey v. Brown, 7 Vet. App. 398 
(1995).  


FINDINGS OF FACT

1.  On January 31, 1997 the RO received the veteran's 
original application for service connection.  

2.  On August 13, 1999 the RO received the veteran's 
application for increased compensation based on 
unemployability, VA Form 21-8940.  

3.  In October 1999 the RO granted entitlement to a TDIU, 
effective January 31, 1997.


CONCLUSION OF LAW

The criteria for an effective date, prior to January 31, 
1997, for the award of a TDIU have not been met.  38 U.S.C.A. 
§§ 5101, 5110 (West 1991); 38 C.F.R. §§ 3.151, 3.155, 3.400 
(2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

In February 1989 the RO received correspondence from a United 
States Senator, which included copies of letters from the 
veteran.  In his letters the veteran related that his 
physician was shocked that he was not already receiving Army 
disability and Social Security disability.  

He also related that his physician stated that he could no 
longer work due to his back condition.  Also included in the 
correspondence is a medical statement from PW, DO.  PW 
reported that the veteran sustained a work related back 
injury on May 1, 1984 and that he could no longer work as a 
result of this disability.  

On February 14, 1989 the RO forwarded an application for VA 
disability benefits to the office of that United States 
Senator.  The letter advised that the claim form should be 
completed by the veteran and returned to the RO.  The 
evidence does not show that an application was sent directly 
to the veteran.  

The evidence shows that the application for VA disability 
benefits was not received at the RO within one year from the 
date it was sent.  

On January 31, 1997 the RO received the veteran's original 
application for service connection for manic depression and 
PTSD.  

In October 1997 the RO granted service connection for bipolar 
disorder and awarded a 50 percent disability rating, 
effective January 31, 1997, the date of receipt of the 
veteran's original claim.  The RO also granted service 
connection for residuals of a fracture of the left fifth 
metatarsal and residuals of a fracture of the left navicular, 
and awarded zero percent disability ratings for these 
conditions, effective January 31, 1997.  The RO denied 
service connection for PTSD.  

In May 1999 the RO amended the October 1997 rating decision 
under the provisions of 38 C.F.R. § 3.105(b) (2001) and 
granted service connection for PTSD.  The RO awarded a 70 
percent disability rating for bipolar disorder and PTSD, 
effective January 31, 1997.  

On August 13, 1999 the veteran filed an application for 
increased compensation based on unemployability, VA Form 21-
8940.  In October 1999 the RO, in part, granted entitlement 
to a TDIU, effective January 31, 1997.  

At his personal hearing the veteran testified that he first 
became unemployable when he sustained a back injury in 1984.  
Transcript, pp. 5-11 (Nov. 2001).  He testified that he has 
been taking medication for psychiatric problems since his 
separation from active service.  Tr., pp. 15-16.  


Criteria

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 C.F.R. § 3.151.  

The term "claim" or "application" means a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief of entitlement, to a 
benefit.  38 C.F.R. § 3.1(p) (2001).  "Date of receipt" 
generally means the date on which a claim, information or 
evidence was received by VA.  38 C.F.R. § 3.1(r) (2001).

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by the 
VA, from a claimant, his or her duly authorized 
representative, a Member of Congress, or some person acting 
as next friend of a claimant who is not sui juris may be 
considered an informal claim.  Such informal claim must 
identify the benefit sought.  Upon receipt of an informal 
claim, if a formal claim has not been filed, an application 
form will be forwarded to the claimant for execution.  If 
received within 1 year from the date it was sent to the 
claimant, it will be considered filed as of the date of 
receipt of the informal claim.  38 C.F.R. § 3.155 (2001).  

The controlling regulation in this case is 38 C.F.R. § 3.400, 
which states that, unless otherwise provided, the effective 
date of an evaluation and award of compensation based on an 
original claim, a claim reopened after final disallowance or 
a claim for increase will be the date of receipt of the claim 
or the date entitlement arose, whichever is the later.  Id.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2001).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2001).
Analysis
Preliminary Matter: Duty to Assist

The Board initially notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  

Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supercedes the decision of 
the Court in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions); see generally Holliday v. Principi, 14 Vet. 
App. 280 (2001); see also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-45,632 (August 29, 2001) (to be codified at 
38 C.F.R. § 3.159).  

Where the law and regulations change while a case is pending, 
the version more favorable to the veteran applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 
1 Vet. App. 308, 312-313 (1991).  The Board is of the opinion 
that the new duty to assist law has expanded VA's duty to 
assist (e.g., by providing specific provisions requiring 
notice of what is required to substantiate a claim), and is 
therefore more favorable to the veteran.  Therefore, the 
amended duty to assist law applies.  Id.  

The Board finds that the duty to notify and the duty to 
assist with respect to the issue of entitlement to an 
effective date earlier than January 31, 1997 for the award of 
a TDIU.  

The duty to notify has been satisfied as the veteran has been 
provided with notice of what is required to substantiate his 
claim.  The veteran was given further notice of what was 
required to substantiate his claim in the Statement of the 
Case.  That is, he was provided with notice of the laws and 
regulations pertaining to effective dates, as well as a 
rationale explaining why his claim was denied.  The decision 
also provided the veteran with notice of his appellate 
rights.  Therefore, the duty to notify has been satisfied.  
38 U.S.C.A. § 5103 (West Supp. 2001); 66 Fed. Reg. 45,620, 
45,630 (August 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(b)).  

The duty to assist has been satisfied because the RO has made 
reasonable efforts to obtain evidence necessary to 
substantiate the veteran's claim, including relevant records 
adequately identified by him as well as authorized by him to 
be obtained.  

The veteran has also submitted VA and private medical 
evidence in support of his claim.  The evidence also includes 
a transcript of the veteran's personal hearing testimony and 
statements of the veteran in support of his claim.  

In this case the dispositive facts are of record with respect 
to an effective date earlier than January 31, 1997 for the 
award of a TDIU.  Therefore, the duty to assist has been 
satisfied.  38 U.S.C.A. § 5103A (West Supp. 2001); see also 
66 Fed. Reg. 45,620, 45,630 (August 29, 2001) (to be codified 
at 38 C.F.R. § 3.159(c)).  

Additionally, the substantially complete application for 
benefits indicates that there is no reasonable possibility 
that any assistance VA could provide to the claimant would 
substantiate the claim.  38 U.S.C.A. § 5103A(a)(2) (West 
Supp. 2001); 66 Fed. Reg. 45,620, 45,630 (August 29, 2001) 
(to be codified at 38 C.F.R. § 3.159(d)).  

A remand for additional development would serve no useful 
purpose and would only impose unnecessary burdens on VA and 
the veteran.  Reyes v. Brown, 7 Vet. App. 113, 116 (1994); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to his claim is required to comply with 
the duty to assist him as mandated by the 38 U.S.C.A. 
§§ 5103, 5103A (West Supp. 2001).  

In reaching this determination, the Board has considered the 
fact that the law with respect to the duty to assist has been 
significantly changed since the Statement of the Case was 
issued to the veteran.  

In this case, the Board finds that the veteran is not 
prejudiced by its consideration of his claim pursuant to this 
new law.  As set forth above, VA has already met all 
obligations to him under this new law.  Moreover, he has been 
offered the opportunity to submit evidence and argument on 
the merits of the issue on appeal, and has done so.  

In view of the foregoing, the Board finds that the veteran 
will not be prejudiced by its actions and that a remand for 
adjudication by the RO would only serve to further delay 
resolution of his claim.  See Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).


Earlier Effective Date

In the present case, it is clear from the evidence of record 
that the veteran filed his application for increased 
compensation based on unemployability, VA Form 21-8940, on 
August 13, 1999.  This is the date that the RO received his 
application.  The controlling regulation in this case states 
that the effective date of an evaluation and award of 
compensation based on a claim for increase will be the date 
of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 C.F.R. § 3.400.  Thus, August 13, 
1999 is the proper effective date for the grant of a TDIU.  

However, in this case, the RO awarded TDIU, effective January 
31, 1997.  This is the date that the RO received the 
veteran's original application for service connection for 
manic depression and PTSD.  The issue in this case is whether 
the evidence establishes an effective date earlier January 
31, 1997.  Again, the proper effective date of an evaluation 
and award of compensation based on an original claim will be 
the date of receipt of the claim or the date entitlement 
arose, whichever is the later.  38 C.F.R. § 3.400.  Even 
assuming the evidence established unemployability due to 
service-connected disability prior to this date, the later 
date would be January 31, 1997, which is the date the RO 
received the veteran's original application.  Pursuant to 
38 U.S.C.A. § 5110(a) (West 1991), the effective date of an 
award based on an original claim for benefits shall not be 
earlier than the date of receipt of application thereof.  
Crawford v. Brown, 5 Vet. App. 33, 35 (1993).  The Board 
would also note that an effective date earlier than January 
31, 1997 would have the effect of awarding a claim for 
increase for service-connected disability prior to the 
veteran ever having established entitlement to service 
connection.  Thus, an effective date earlier than January 31, 
1997 is not established.  

Although the veteran argues that the effective date should be 
when he first became unemployable in 1984 due to his back 
injury, he is not service-connected for a back disability.  
TDIU is based on service-related disability.  By his own 
testimony and the medical evidence of record, this was a 
post-service work-related injury.  

The final question is whether there was an informal claim for 
unemployability pending prior to January 31, 1997.  

In February 1989 the RO received correspondence from a United 
States Senator, which included copies of letters from the 
veteran.  In his letters the veteran related that his 
physician was shocked that he was not already receiving Army 
disability and Social Security disability.  He also related 
that his physician stated that he could no longer work due to 
his back condition.  Also included in the correspondence is a 
medical statement from PW, DO.  PW reported that the veteran 
sustained a work related back injury on May 1, 1984 and that 
he could no longer work as a result of this disability.  

Initially, the Board notes that this was not a communication 
indicating an intent to apply for benefits under the laws 
administered by VA.  It expresses an intent to receive 
disability benefits from the Army and the Social Security 
Administration.  The veteran did not send this correspondence 
to VA.  It was forwarded to VA.  

However, assuming the reference to "Army disability" 
indicated an intent to apply for one or more benefits under 
the laws administered by VA, then it could be an informal 
claim for benefits because such a claim can be received from 
a Member of Congress.  38 C.F.R. § 3.155.  However, it is 
clear from the statements and the evidence that the veteran 
was seeking disability benefits based on a post-service work-
related injury.  This would have constituted an informal 
claim for nonservice-connected disability pension benefits.  
This would not have constituted an informal claim for a TDIU 
is based on service-related disability.  

For these reasons, the Board finds that on January 31, 1997 
the RO received the veteran's original application for 
service connection.  The Board finds that on August 13, 1999 
the RO received the veteran's application for increased 
compensation based on unemployability, VA Form 21-8940.  The 
Board also finds that the RO granted a TDIU, effective 
January 31, 1997.  

The Board finds that a preponderance of the evidence is 
against the claim for an earlier effective date for a TDIU, 
and the benefit of the doubt is not for application.  The 
Board concludes that the criteria for an effective date, 
prior to January 31, 1997 for the award of a TDIU have not 
been met.  38 U.S.C.A. §§ 5101, 5110 (West 1991); 38 C.F.R. 
§§ 3.151, 3.155, 3.400 (2001).  


ORDER

Entitlement to an effective date, prior to January 31, 1997 
for the award of a TDIU, is denied.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

